




--------------------------------------------------------------------------------

EXHIBIT 10.23

--------------------------------------------------------------------------------

cita01.jpg [cita01.jpg]
The CIT Group Inc. 2016 Omnibus Incentive Plan
Performance-Based Restricted Stock Unit Award Agreement
2018 PSU-ROTCE Award
“Participant”:
 
“Date of Award”:
 
“Number of RSUs Granted”:
 

Effective as of the Date of Award, this Award Agreement sets forth the grant of
“Performance Share Units” (“PSUs”) by CIT Group Inc., a Delaware corporation
(the “Company”), to the Participant, pursuant to the provisions of the CIT Group
Inc. 2016 Omnibus Incentive Plan (the “Plan”). This Award Agreement memorializes
the terms and conditions as approved by the Compensation Committee of the Board
(the “Committee”). All capitalized terms shall have the meanings ascribed to
them in the Plan, unless specifically set forth otherwise herein.
The parties hereto agree as follows:
(A)
Grant of Performance Share Units. The Company hereby grants to the Participant
the Target Number of PSUs Granted, effective as of the Date of Award and subject
to the terms and conditions of the Plan and this Award Agreement. Each PSU
represents the unsecured right to receive a number of Shares, if any, in
accordance with the terms and conditions of this Award Agreement. The
Participant shall not be required to pay any additional consideration for the
issuance of the Shares, if any, upon settlement of the PSUs.



(B)
Vesting and Settlement of PSUs.



(1)
Except as otherwise provided in Section (C) or (D) below, the final number of
Shares actually awarded to the Participant with respect to the Target Number of
PSUs granted, if any, (the “Awarded Shares”) shall be based on the attainment of
specified levels of the “Performance Measures” (each as defined and set forth in
Exhibit A) that have been achieved during the “Performance Period” (as defined
and set forth in Exhibit A).



(2)
Except as otherwise provided in Section (C) or (D) below, subject to the
Participant’s continued employment with the Company and/or any Subsidiary or
affiliate (the “Company Group”) from the Date of Award until the last day of the
Performance Period (the “Final Performance Date”) and compliance with, and
subject to, the terms and conditions of this Award Agreement, as soon as
administratively practicable following the Final Performance Date but subject to
Section (B)(3) below, the Committee shall certify the level of Performance
Measures attained (the “Determination Date”). The Participant’s Awarded Shares,
if any, shall be determined as of the Determination Date in accordance with the
terms and conditions set forth in Exhibit A.



(3)
Except as otherwise provided in Section (C)(1) or (D) below, the Awarded Shares,
if any, shall be delivered to the Participant within thirty (30) days following
the Determination Date, but in no event later than March 15, 2021 (the
“Settlement Date”), provided that the Settlement Date may be delayed, in the
sole discretion of the Committee and in accordance with applicable law
(including Section 409A (as defined below)), if the Committee is considering
whether Section (L) applies to the Participant.



(4)
The Awarded Shares delivered to the Participant on the Settlement Date (or such
other date Awarded Shares are settled in accordance with Section (C)(1) or (D)
below, if applicable) shall not be subject to transfer restrictions and shall be
fully paid, non-assessable and registered in the Participant’s name.



(5)
If, after the Date of Award and prior to the Determination Date (or such other
date Awarded Shares are settled in accordance with Section (C)(1) or (D) below,
if applicable) (the “Dividend Equivalent Period”), dividends with respect to the
Awarded Shares are declared or paid by the Company, the Participant shall be
credited with, and entitled to receive, dividend equivalents in an amount,
without interest, equal to the cumulative dividends declared or paid on a Share,
if any, during the Dividend Equivalent Period, multiplied by the number of
Awarded Shares. Unless otherwise determined by the Committee, dividend
equivalents paid in cash shall not be reinvested in Shares and shall remain
uninvested. The dividend equivalents credited in respect of the Awarded Shares
shall



1

--------------------------------------------------------------------------------





be paid in cash or Shares, as applicable, on the Settlement Date (or such other
date Awarded Shares are settled in accordance with Section (C)(1) or (D) below,
if applicable).


(6)
In the sole discretion of the Committee and notwithstanding any other provision
of this Award Agreement to the contrary, in lieu of the delivery of the Awarded
Shares, the PSUs and any dividend equivalents payable in Shares, may be settled
through a payment in cash equal to the Fair Market Value of the applicable
number of the Awarded Shares, determined on (i) the Determination Date; (ii) the
Final Performance Date if settlement is in accordance with Section (D)(1),
(D)(2), (D)(3), (D)(4) or (D)(5) below; or (iii) in the case of settlement in
accordance with Section (C)(1) or (D)(6) below, the date of the Participant’s
“Separation from Service” (within the meaning of the Committee’s established
methodology for determining “Separation from Service” for purposes of Section
409A (as defined below)) or the date of Disability, as applicable. Settlement
under this Section (B)(6) shall be made at the time specified under Section
(B)(3), (B)(5), (C)(1), (C)(2), (C)(3) or (D), as applicable.



(C)
Separation from Service.



(1)
Notwithstanding Section (B) above, if, after the Date of Award and prior to the
Final Performance Date, the Participant incurs a Disability (as defined below)
or a Separation from Service from the Company Group due to death, the PSUs shall
vest immediately and the final number of Awarded Shares awarded to the
Participant shall equal the Target Number of PSUs (the “Target Awarded Shares”)
and the Participant (or the Participant’s beneficiary or legal representative,
if applicable) shall not be entitled to any additional Shares based on the
Company’s achievement of actual Performance Measures in accordance with Exhibit
A. If this Section (C)(1) is applicable, then all references to “Awarded Shares”
in Sections (B) and (L) shall mean Target Awarded Shares instead. The Target
Awarded Shares shall be paid to the Participant (or the Participant’s
beneficiary or legal representative, if applicable) within thirty (30) days
following the Participant’s Disability or Separation from Service due to death.
The Participant (or the Participant’s beneficiary or legal representative, if
applicable) shall also be entitled to receive all credited and unpaid dividend
equivalents with respect to the Target Awarded Shares and such dividend
equivalents shall be payable at the same time such Target Awarded Shares are
paid in accordance with this Section (C)(1). “Disability” shall have the same
meaning as defined in the Company’s applicable long-term disability plan or
policy last in effect prior to the first date the Participant suffers from such
Disability; provided, however, to the extent a “Disability” event does not also
constitute a “Disability” as defined in Section 409A, such Disability event
shall not constitute a Disability for purposes of this Section (C)(1).



(2)
Notwithstanding Section (B) above and subject to Section (D) below, if, prior to
the Final Performance Date, the Participant incurs a Separation from Service
initiated by the Company without Cause (as defined below and including, for the
avoidance of doubt, in connection with a sale of a business unit) and at such
time the Participant does not satisfy the conditions of Retirement (as defined
below), and subject to the terms and conditions of the Plan and this Award
Agreement, including Section (L) below, on the date of such Separation from
Service, the Participant’s Target Number of PSUs shall be pro-rated by
multiplying the Target Number of PSUs by a fraction, (i) the numerator as the
number of full and partial months that have transpired between the first day of
the Performance Period and the date of such Separation from Service, rounded up
to a whole number, and (ii) the denominator as 36 (the “Pro-Rata Target Number
of PSUs”). Calculation and payment of the Awarded Shares, if any, payable to the
Participant based on the Pro-Rata Target Number of PSUs (and any credited and
unpaid dividend equivalents) shall be made in accordance with Section (B) above
and Exhibit A, except the Participant shall no longer be required to be
continually employed with the Company Group until the Final Performance Date as
provided in Section (B)(2) above.



(3)
Notwithstanding Section (B) and (C)(2) above and subject to Section (D) below,
if, prior to the Final Performance Date, the Participant incurs a Separation
from Service initiated (i) by the Participant and at the time of such Separation
from Service no grounds exist such that the Company could terminate the
Participant for Cause, or (ii) by the Company without Cause (as defined below
and including for the avoidance of doubt, in connection with a sale of a
business unit), and, in each case, the Participant satisfies the conditions of
Retirement (as defined below), and subject to the terms and conditions of the
Plan and this Award Agreement, including Section (L) below, the final number of
Awarded Shares, if any, payable to the Participant (and any credited and unpaid
dividend equivalents) shall be made in accordance with Section (B) above and
Exhibit A, except the Participant shall no longer be required to be continually
employed with the Company Group until the Final Performance Date as provided in
Section (B)(2) above. “Retirement” is defined as the Participant’s Separation
from Service upon or after (A) attaining age 55 with at least 11 years of
service with the Company Group, or (B) attaining age 60 with at least 6 years of
service with the Company Group, in each case as determined in accordance with
the Company Group’s policies and procedures. “Cause” means any of the following:
(i) the commission of a misdemeanor involving moral turpitude or a felony; (ii)
the Participant’s act or omission that causes or may reasonably be expected to
cause material injury to the Company Group, its vendors, customers, business
partners or affiliates or that results or is intended to result in personal gain
at the expense of the Company Group, its vendors, customers, business partners
or affiliates; (iii) the Participant’s substantial and continuing neglect of his
or her job responsibilities for the Company Group (including excessive
unauthorized absenteeism); (iv) the Participant’s failure to comply with, or
violation of, the Company Group’s Code of Business Conduct; (v) the
Participant’s act



2

--------------------------------------------------------------------------------





or omission, whether or not performed in the workplace, that precludes the
Participant’s employment with any member of the Company Group by virtue of
Section 19 of the Federal Deposit Insurance Act; and (vi) the Participant’s
violation of any federal or state securities or banking laws, any rules or
regulations issued pursuant to such laws, or the rules and regulations of any
securities or exchange or association of which the Participant or member of the
Company Group is a member.


(4)
If, prior to the Final Performance Date, the Participant’s employment with the
Company Group terminates for any reason, except to the extent provided for in
this Section (C) or Section (D) below, the unvested PSUs shall be cancelled
immediately and the Participant shall immediately forfeit any rights to, and
shall not be entitled to receive any payments with respect to, the PSUs
including, without limitation, dividend equivalents pursuant to Section (B)(5).



(D)
Change of Control.



(1)
Notwithstanding Section (B) above and subject to Sections (D)(2) through (D)(6)
below, if, during the Participant’s employment with the Company Group but prior
to the Final Performance Date, a Change of Control occurs, then for purposes of
Section (B) above, the Performance Measures shall be deemed to have been
satisfied at the “Target Levels” as defined and set forth in Exhibit A and the
final number of Shares awarded to the Participant, subject to the Participant’s
compliance with the terms and conditions of Section (B)(2) above (including,
without limitation, the Participant’s continued employment with the Company
Group until the Final Performance Date), shall equal the Target Awarded Shares.
The Target Awarded Shares (and any credited and unpaid dividend equivalents)
shall be delivered to the Participant following the Final Performance Date, as
determined by the Committee in its sole discretion, but in no event later than
March 15, 2021, and the Participant shall not be entitled to any additional
Shares based on the Company’s achievement of actual Performance Measures in
accordance with Exhibit A. If this Section (D)(1) is applicable, all references
to “Awarded Shares” in Sections (B) and (L) shall mean Target Awarded Shares
instead.

(2)
Notwithstanding Section (C)(2) and (D)(1) above, if, (i) during the
Participant’s employment with the Company Group, but prior to the Final
Performance Date, a Change of Control occurs and (ii) the Participant incurs a
Separation from Service prior to the Final Performance Date that is described in
Section (C)(2) above that occurs more than two years following such Change of
Control, then the final number of Awarded Shares awarded to the Participant,
subject to the terms and conditions set forth in Section (L) below, shall equal
the Pro-Rata Target Number of PSUs attributable to such Separation of Service
(the “Pro-Rata Awarded Shares”). The Pro-Rata Awarded Shares (and any credited
and unpaid dividend equivalents) shall be delivered to the Participant following
the Final Performance Date, as determined by the Committee in its sole
discretion, but in no event later than March 15, 2021, the Participant shall no
longer be required to be continually employed with the Company Group until the
Final Performance Date as provided in Section (B)(2) above, and the Participant
shall not be entitled to any additional Shares based on the Company’s
achievement of actual Performance Measures in accordance with Exhibit A. If this
Section (D)(2) is applicable, all references to “Awarded Shares” in Sections
(B), (C)(2) and (L) shall mean Pro-Rata Awarded Shares instead.

(3)
Notwithstanding Section (C)(2) above, if, following the Participant’s Separation
from Service described in Section (C)(2) above a Change of Control occurs prior
to the Final Performance Date, then for purposes of Section (C)(2) above, the
Performance Measures shall be deemed to have been satisfied at Target Levels and
the final number of Awarded Shares awarded to the Participant, subject to the
terms and conditions set forth in Section (L) below, shall equal the Pro-Rata
Awarded Shares. The Pro-Rata Awarded Shares (and any credited and unpaid
dividend equivalents) shall be delivered to the Participant following the Final
Performance Date, as determined by the Committee in its sole discretion, but in
no event later than March 15, 2021, the Participant shall no longer be required
to be continually employed with the Company Group until the Final Performance
Date as provided in Section (B)(2) above, and the Participant shall not be
entitled to any additional Shares based on the Company’s achievement of actual
Performance Measures in accordance with Exhibit A. If this Section (D)(3) is
applicable, all references to “Awarded Shares” in Sections (B), (C)(2) and (L)
shall mean Pro-Rata Awarded Shares instead.

(4)
Notwithstanding Section (C)(3) and (D)(1) above, if, (i) during the
Participant’s employment with the Company Group, but prior to the Final
Performance Date, a Change of Control occurs and (ii) the Participant incurs a
Separation from Service prior to the Final Performance Date that is described in
Section (C)(3) above that occurs more than two years following such Change of
Control, then the Target Awarded Shares (and any credited and unpaid dividend
equivalents) shall be delivered to the Participant following the Final
Performance Date, as determined by the Committee in its sole discretion, but in
no event later than March 15, 2021, the Participant shall no longer be required
to be continually employed with the Company Group until the Final Performance
Date as provided in Section (B)(2) above, and the Participant shall not be
entitled to any additional Shares based on the Company’s achievement of actual
Performance Measures in accordance with Exhibit A. If this Section (D)



3

--------------------------------------------------------------------------------





(4) is applicable, all references to “Awarded Shares” in Sections (B), (C)(3)
and (L) shall mean Target Awarded Shares instead.
(5)
Notwithstanding Section (C)(3) above, if, following the Participant’s Separation
from Service described in Section (C)(3) above a Change of Control occurs prior
to the Final Performance Date, then for purposes of Section (C)(3) above, the
Performance Measures shall be deemed to have been satisfied at Target Levels and
the final number of Awarded Shares awarded to the Participant, subject to the
terms and conditions set forth in Section (L) below, shall equal the Target
Awarded Shares. The Target Awarded Shares (and any credited and unpaid dividend
equivalents) shall be delivered to the Participant following the Final
Performance Date, as determined by the Committee in its sole discretion, but in
no event later than March 15, 2021, the Participant shall no longer be required
to be continually employed with the Company Group until the Final Performance
Date as provided in Section (B)(2) above, and the Participant shall not be
entitled to any additional Shares based on the Company’s achievement of actual
Performance Measures in accordance with Exhibit A. If this Section (D)(5) is
applicable, all references to “Awarded Shares” in Sections (B), (C)(3) and (L)
shall mean Target Awarded Shares instead.

(6)
Notwithstanding any provision contained in the Plan or this Award Agreement to
the contrary, if (i) prior to the Final Performance Date, a Change of Control
occurs and (ii) within two years following such Change of Control, the
Participant incurs a Separation from Service prior to the Final Performance Date
that is (1) initiated by the Company without Cause, (2) initiated by the
Participant for “Good Reason” (as defined below) or (3) due to the Participant’s
Retirement, the PSUs shall vest immediately on such Separation from Service and
the final number of Awarded Shares awarded to the Participant shall be the
Target Awarded Shares. The Participant shall not be entitled to any additional
Shares based on the Company’s achievement of actual Performance Measures in
accordance with Exhibit A. Such Target Awarded Shares (and any credited and
unpaid dividend equivalents) shall be settled within thirty (30) days following
such Separation from Service, unless such accelerated vesting and settlement of
PSUs (and dividend equivalents) following the Participant’s Separation from
Service is prohibited or limited by applicable law and/or regulation. “Good
Reason” shall mean, without the Participant’s consent, a material diminution of
the Participant’s (x) base salary (except in the event of a compensation
reduction applicable to the Participant and other employees of comparable rank
and/or status), (y) the Participant is reassigned to a work location that is
more than fifty miles from his or her immediately preceding work location and
which increases the distance the Participant has to commute to work by more than
fifty miles, or (z) duties and responsibilities (except a temporary reduction
while the Participant is physically or mentally incapacitated or a modification
in the duties and/or responsibilities of the Participant and other employees of
comparable rank and/or status following a Change of Control), provided, that a
Separation from Service for Good Reason shall not occur unless (A) the
Participant has provided the Company written notice specifying in detail the
alleged condition of Good Reason within thirty (30) days of the occurrence of
such condition; (B) the Company has failed to cure such alleged condition within
ninety (90) days following the Company’s receipt of such written notice; and (C)
if the Committee (or its designee) has determined that the Company has failed to
cure such alleged condition, the Participant initiates a Separation from Service
within five (5) days following the end of such 90-day cure period.

(7)
For Sections (B)(2), (C)(2) and (C)(3) above, if a Change of Control occurs on
or following the Final Performance Date but prior to the Determination Date, the
Awarded Shares (or Pro-Rata Awarded Shares, if applicable), if any, as
determined under Section (B)(2), (C)(2) or (C)(3) above based on actual
achievement of the Performance Measures in accordance with Exhibit A, shall be
delivered to the Participant following the Final Performance Date but no later
than March 15, 2021.



(E)
Transferability. The PSUs are not transferable other than by last will and
testament, by the laws of descent and distribution pursuant to a domestic
relations order, or as otherwise permitted under Section 4.6 of the Plan.



(F)
Incorporation of Plan. The Plan includes terms and conditions governing all
Awards granted thereunder and is incorporated into this Award Agreement by
reference unless specifically stated herein. This Award Agreement and the rights
of the Participant hereunder are subject to the terms and conditions of the
Plan, as amended from time to time and as supplemented by this Award Agreement,
and to such rules and regulations as the Committee may adopt under the Plan. If
there is any inconsistency between the terms of this Award Agreement and the
terms of the Plan, the Plan’s terms shall supersede and replace the conflicting
terms of this Award Agreement.



(G)
No Entitlements.



(1)
Neither the Plan nor the Award Agreement confers on the Participant any right or
entitlement to receive compensation, including, without limitation, any base
salary or incentive compensation, in any specific amount for any future fiscal
year (including, without limitation, any grants of future Awards under the Plan)
nor impacts in any way the Company Group’s determination of the amount, if any,
of the Participant’s base salary or incentive compensation. This Award of PSUs
made under this Award Agreement is completely independent of any other Awards or
grants and is made at the sole discretion of the Company. The PSUs do not
constitute salary, wages, regular compensation, recurrent compensation,
pensionable compensation or contractual compensation for the



4

--------------------------------------------------------------------------------





year of grant or any prior or later years and shall not be included in, nor have
any effect on or be deemed earned in any respect, in connection with the
determination of employment-related rights or benefits under law or any employee
benefit plan or similar arrangement provided by the Company Group (including,
without limitation, severance, termination of employment and pension benefits),
unless otherwise specifically provided for under the terms of such plan or
arrangement or by the Company Group. The benefits provided pursuant to the PSUs
are in no way secured, guaranteed or warranted by the Company Group.


(2)
The PSUs are awarded to the Participant by virtue of the Participant’s
employment with, and services performed for, the Company Group. The Plan or the
Award Agreement does not constitute an employment agreement. Nothing in the Plan
or the Award Agreement shall modify the terms of the Participant’s employment,
including, without limitation, the Participant’s status as an “at will” employee
of the Company Group, if applicable.



(3)
Subject to any applicable employment agreement, the Company reserves the right
to change the terms and conditions of the Participant’s employment, including
the division, subsidiary or department in which the Participant is employed.
None of the Plan or the Award Agreement, the grant of PSUs, nor any action taken
or omitted to be taken under the Plan or the Award Agreement shall be deemed to
create or confer on the Participant any right to be retained in the employ of
the Company Group, or to interfere with or to limit in any way the right of the
Company Group to terminate the Participant’s employment at any time. Moreover,
the Separation from Service provisions set forth in Section (C) or (D), as
applicable, only apply to the treatment of the PSUs in the specified
circumstances and shall not otherwise affect the Participant’s employment
relationship. By accepting this Award Agreement, the Participant waives any and
all rights to compensation or damages in consequence of the termination of the
Participant’s office or employment for any reason whatsoever to the extent such
rights arise or may arise from the Participant’s ceasing to have rights under,
or be entitled to receive payment in respect of, any unvested PSUs that are
cancelled or forfeited as a result of such termination, or from the loss or
diminution in value of such rights or entitlements, including by reason of the
operation of the terms of the Plan, this Award Agreement or the provisions of
any statute or law to taxation. This waiver applies whether or not such
termination amounts to a wrongful discharge or unfair dismissal.



(H)
No Rights as a Stockholder. The Participant will have no rights as a stockholder
with respect to Shares covered by this Award Agreement (including voting rights)
until the date the Participant or his nominee becomes the holder of record of
such Shares on the Settlement Date or as provided in Section (C) or (D) above,
if applicable.



(I)
Securities Representation. The grant of the PSUs and issuance of Shares upon
vesting of the PSUs shall be subject to, and in compliance with, all applicable
requirements of federal, state or foreign securities law. No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed. As a condition to the settlement of the
PSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation.



The Shares are being issued to the Participant and this Award Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:
(1)
He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and
in this connection the Company is relying in part on his or her representations
set forth in this section (I)(1); and

(2)
If he or she is deemed an affiliate within the meaning of Rule 144 of the Act,
the Shares must be held indefinitely unless an exemption from any applicable
resale restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to such Shares and the
Company is under no obligation to register the Shares (or to file a “re-offer
prospectus”).

(3)
If he or she is deemed an affiliate within the meaning of Rule 144 of the Act,
he or she understands that the exemption from registration under Rule 144 will
not be available unless (i) a public trading market then exists for the Shares
of the Company, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with; and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.

(J)
Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person or mailed by
certified mail, postage and fees prepaid, or internationally recognized express
mail service, as follows:







5

--------------------------------------------------------------------------------









If to the Company, to:


CIT Group Inc.
1 CIT Drive
Livingston, New Jersey 07039
Attention: Senior Vice President, Compensation and Benefits
If to the Participant, to the address on file with the Company Group.


(K)
Transfer of Personal Data. In order to facilitate the administration of this
Award, it will be necessary for the Company Group to collect, hold, and process
certain personal information about the Participant. As a condition of accepting
this Award, the Participant authorizes, agrees and unambiguously consents to the
Company Group collecting, using, disclosing, holding and processing personal
data and transferring such data to third parties (collectively, the “Data
Recipients”) for the primary purpose of the Participant’s participation in, and
the general administration of, the Plan and to the transmission by the Company
Group of any personal data information related to the PSUs awarded under this
Award Agreement, as required in connection with the Participant’s participation
in the Plan (including, without limitation, the administration of the Plan) out
of the Participant’s home country and including to countries with less data
protection than the data protection provided by the Participant’s home country.
This authorization and consent is freely given by the Participant. The
Participant acknowledges that he/she has been informed that upon request, the
Company will provide the name or title and contact information for an officer or
employee of the Company Group who is able to answer questions about the
collection, use and disclosure of personal data information.



(1)
The Data Recipients will treat the Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of this Award and will take reasonable measures to
keep the Participant’s personal data private, confidential, accurate and
current.



(2)
Where the transfer is to a destination outside the country to which the
Participant is employed, or outside the European Economic Area for Participants
employed by the Company Group in the United Kingdom or Ireland, the Company
shall take reasonable steps to ensure that the Participant’s personal data
continues to be adequately protected and securely held. By accepting this Award,
the Participant acknowledges that personal information about the Participant may
be transferred to a country that does not offer the same level of data
protection as the country in which the Participant is employed.



(L)
Cancellation; Recoupment; Related Matters.



(1)
The PSUs granted under this Agreement, and any Shares issued or any credited and
unpaid dividend equivalents with respect to such Shares or other payments made
in respect thereof, shall be subject to the CIT Group Inc. Recoupment Policy
(“Recoupment Policy”) as the Company Group may amend from time to time, whether
or not such Recoupment Policy is otherwise applicable to the Participant. By
accepting the grant of PSUs under this Agreement, including the provisions of
Exhibit A, the Participant agrees and consents to the Company Group’s
application, implementation and enforcement of (a) the Recoupment Policy and (b)
any provision of applicable law relating to cancellation, recoupment, rescission
or payback of compensation and expressly agrees that the Company Group may take
such actions as are necessary to effectuate the Recoupment Policy or applicable
law without further consent or action being required by the Participant. To the
extent that the terms of this Agreement and the Recoupment Policy conflict, the
terms of the recoupment policy shall prevail.



(2)
In addition to the provisions of Section (L)(1) above, if during the two year
period following the Final Performance Date a Clawback Trigger Event (as defined
below) occurs, then the Committee (or its designee), in its sole discretion, may
direct the Company, at any time from the Settlement Date (or such other date
Awarded Shares are settled in accordance with Section (C)(1) or (D) above, if
applicable) until the second anniversary of the Final Performance Date, to
require the Participant to repay the Company immediately upon written demand by
the Company any amount that does not exceed (1) the total Fair Market Value of
such Shares (as of the Settlement Date (or such other date Awarded Shares are
settled in accordance with Section (C)(1) or (D) above, if applicable)) that
have been previously paid to the Participant under this Agreement, plus (2) the
value of any other payments previously paid to the Participant under this
Agreement, including, without limitation, any cash payments in accordance with
Section (B)(6) above or any dividend equivalents. A “Clawback Trigger Event”
shall be deemed to have occurred in the event (i) of a material restatement of
the Company’s financial statements with respect to any fiscal year during the
Performance Period; (ii) of a determination that this grant of PSUs was based,
in whole or in part, on materially inaccurate financial or performance metrics
for any period preceding the granting of this



6

--------------------------------------------------------------------------------





Award, whether or not a financial restatement is required and whether or not the
Participant was responsible for the inaccuracy; (iii) of a determination by the
Committee (or its designee), in its sole discretion, that the Participant has
failed to comply with the Company’s risk policies or standards and/or failed to
properly identify, raise or assess, in a timely manner and as reasonably
expected, risks and/or concerns with respect to risks material to the Company or
its business activities; (iv) the Participant has engaged in Detrimental Conduct
or violated any of the Company Policies during the Participant’s employment, as
determined by the Committee (or its designee) in its sole discretion, including
if such determination is made following the Participant’s termination of
employment; or (v) (i) a consolidated, pre-tax GAAP loss occurs in fiscal year
2021 or 2022, (ii) the Company incurs credit losses during such respective
fiscal year 2021 or 2022 with regard to loan and lease transactions originated
and booked during the Performance Period and (iii) such credit losses for such
respective fiscal year equal or exceed such consolidated, pre-tax GAAP loss for
such respective fiscal year (a “Pre-Tax Loss”). Notwithstanding the foregoing,
any Pre-Tax Loss shall be determined after excluding the impact of (A)
adjustments to or impairment of goodwill or other intangible assets, (B) changes
in accounting principles during the Performance Period, (C) FSA charges and
prepayment charges related to the prepayment or early extinguishment of the
Company’s debt, (D) accelerated original issue discount (“OID”) on debt
extinguishment related to the Goldman Sachs International (“GSI”) facility, (E)
restructuring or business re-characterization activities, including, but not
limited to, terminations of office leases, or reductions in force, that are
reported by the Company, or (F) any other extraordinary or unusual
items as determined by the Committee.


(3)
Notwithstanding anything contained in the Plan or this Award Agreement to the
contrary, to the extent that the Company is required by law to include any
additional recoupment, recovery or forfeiture provisions to outstanding Awards,
then such additional provisions shall also apply to this Award Agreement as if
they had been included as of the Date of Award and in the manner determined by
the Committee in its sole discretion.

(4)
The remedies provided for in this Award Agreement shall be cumulative and not
exclusive, and the Participant agrees and acknowledges that the enforcement by
the Company of its rights hereunder shall not in any manner impair, restrict or
limit the right of the Company to seek injunctive and other equitable or legal
relief under applicable law or the terms of any other agreement between the
Company and the Participant.



(M)
Miscellaneous.



(1)
It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.



(2)
The Board may at any time, or from time to time, terminate, amend, modify or
suspend the Plan, and the Board or the Committee may amend or modify this Award
Agreement at any time; provided, however, that, except as provided herein, no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.



(3)
This Award Agreement is intended to comply with, or be exempt from, Section 409A
of the Code and the regulations and guidance promulgated thereunder (“Section
409A”), and accordingly, to the maximum extent permitted, this Award Agreement
shall be interpreted in a manner intended to be in compliance therewith. In no
event whatsoever shall the Company Group be liable for any additional tax,
interest or penalty that may be imposed on the Participant by Section 409A or
any damages for failing to comply with Section 409A. If any provision of the
Plan or the Award Agreement would, in the sole discretion of the Committee,
result or likely result in the imposition on the Participant, a beneficiary or
any other person of additional taxes or a penalty tax under Section 409A, the
Committee may modify the terms of the Plan or the Award Agreement, without the
consent of the Participant, beneficiary or such other person, in the manner that
the Committee, in its sole discretion, may determine to be necessary or
advisable to avoid the imposition of such penalty tax. Notwithstanding anything
to the contrary in the Plan or the Award Agreement, to the extent that the
Participant is a “Specified Employee” (within the meaning of the Committee’s
established methodology for determining “Specified Employees” for purposes of
Section 409A), payment or distribution of any amounts with respect to the PSUs
that are subject to Section 409A will be made as soon as practicable following
the first business day of the seventh month following the Participant’s
Separation from Service from the Company Group or, if earlier, the date of the
Participant’s death.



(4)
Delivery of the Shares underlying the PSUs or payment in cash (if permitted
pursuant to Section (B)(6)) upon settlement is subject to the Participant
satisfying all applicable federal, state, provincial, local, domestic and
foreign taxes and other statutory obligations (including, without limitation,
the Participant’s FICA obligation, National Insurance Contributions or Canada
Pension Plan contributions, as applicable), provided that any Participant that
is subject to tax regulation in the United Kingdom or Ireland shall also be
subject to the provisions of Exhibit C attached hereto, if applicable. The
Company shall have the power and the right to (i) deduct or withhold from all
amounts payable to the Participant pursuant to the PSUs or otherwise, or (ii)
require the Participant to remit to the Company, an amount sufficient to satisfy
any applicable taxes required by law. The Company may



7

--------------------------------------------------------------------------------





permit or require the Participant to satisfy, in whole or in part, the tax
obligations by withholding Shares that would otherwise be received upon
settlement of the PSUs.


(5)
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Award Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award Agreement in the possession
of the Participant.



(6)
This Award Agreement shall be subject to all applicable laws, rules, guidelines
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required, or the Committee determines are
advisable, including but not limited to any applicable laws or the rules, codes,
or guidelines of any statutory or regulatory body in any jurisdiction relating
to the remuneration of any Participant (in each case as may be in force from
time to time). The Participant agrees to take all steps the Company determines
are necessary to comply with all applicable provisions of federal, state and
foreign securities law in exercising his or her rights under this Award
Agreement.



(7)
Nothing in the Plan or this Agreement should be construed as providing the
Participant with financial, tax, legal or other advice with respect to the PSUs.
The Company recommends that the Participant consult with his or her financial,
tax, legal and other advisors to provide advice in connection with the PSUs.



(8)
All obligations of the Company under the Plan and this Award Agreement, with
respect to the Awards, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.



(9)
To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.



(10)
This Award Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.



(11)
The Participant agrees that the Company may, to the extent permitted by
applicable law and as provided for in Section 4.5 of the Plan, retain for itself
securities or funds otherwise payable to the Participant pursuant to this Award
Agreement, or any other Award Agreement under the Plan, to satisfy any
obligation or debt that the Participant owes the Company or its affiliates under
any Award Agreement, the Plan or otherwise; provided that the Company may not
retain such funds or securities and set off such obligations or liabilities
until such time as they would otherwise be distributable to the Participant, and
to the extent that Section 409A is applicable, such offset shall not exceed the
maximum offset then permitted under Section 409A.



(12)
The Participant acknowledges that if he or she moves to another country during
the term of this Award Agreement, additional terms and conditions may apply and
as provided for in Section 4.10.2 of the Plan and the Company reserves the right
to impose other requirements to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Award Agreement. The Participant agrees to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.



(13)
The Participant acknowledges that he or she has reviewed the Company Policies,
as defined in the Recoupment Policy, understands the Company Policies and agrees
to be subject to the Company Policies that are applicable to the Participant,
including, without limitation, the Regulatory Credit Classifications, as defined
in the Recoupment Policy, and any credit risk policies in effect from time to
time.



(14)
The Participant acknowledges that the Company is subject to certain regulatory
restrictions that may, under certain circumstances, prohibit the accelerated
vesting and distribution of any unvested PSUs as a result of, or following, a
Participant’s Separation from Service.



(15)
The Participant acknowledges that his or her participation in the Plan as a
result of this Award Agreement is further good and valuable consideration for
the Participant’s obligations under any applicable non-competition,
non-solicitation, confidential information, inventions, developments,
proprietary property or similar agreement in effect between the Participant and
the Company.



(16)
Neither this Award Agreement or the Shares that may be awarded hereunder
represent any right to the payment of earned wages, and the rights of the
Participant with respect to any Shares remains fully contingent and subject to
the vesting and other terms and conditions of this Award Agreement.





8

--------------------------------------------------------------------------------





(17)
Any cash payment made pursuant to Section (B)(5) or (B)(6) of this Award
Agreement shall be calculated, where necessary, by reference to the prevailing
U.S. dollar exchange rate on the proposed payment date (as determined by the
Committee in its sole discretion).

(N)
Acceptance of Award. By accepting this Award of Performance Share Units, the
Participant is agreeing to all of the terms contained in this Award Agreement,
including the terms and conditions with respect to the vesting of the PSUs
attached hereto as Exhibit A and the non-competition and non-solicitation
provisions attached hereto as Exhibit B. The Participant may accept this Award
by indicating acceptance by e-mail or such other electronic means as the Company
may designate in writing or by signing this Award Agreement if the Company does
not require acceptance by email or such other electronic means. If the
Participant desires to refuse the Award, the Participant must notify the Company
in writing. Such notification should be sent to CIT Group Inc., Attention:
Senior Vice President, Compensation and Benefits, 1 CIT Drive, Livingston, New
Jersey 07039, no later than thirty (30) days after the Date of Award. If the
Participant declines the Award, it will be cancelled as of the Date of Award.



IN WITNESS WHEREOF, this Award Agreement (including any exhibits attached
hereto) has been executed by the Company by one of its duly authorized officers
as of the Date of Award.


CIT Group Inc.








Accepted and Agreed:


            




































































9

--------------------------------------------------------------------------------







EXHIBIT A


Vesting Terms and Conditions of the Performance Share Units


This Exhibit A sets forth the manner in which the number of Awarded Shares will
be determined, if any.


(A)
Definitions. All capitalized terms shall have the meanings ascribed to them in
the Award Agreement, unless specifically set forth otherwise herein. In
addition, the following terms used in this Exhibit A shall have the meanings set
forth below:

 
(1)
“ROTCE” means the Company’s return on average tangible common stockholder’s
equity and, for the purpose of this measure, equates to average Adjusted Net
Income as a percentage of average Adjusted Tangible Common Equity for the
Performance Period, adjusted to exclude special, unusual or non-recurring items
consistent with the Company’s public disclosures in its quarterly earnings or
other press releases.



(2)
“Adjusted Net Income” means the Company’s after-tax net income from Continuing
Operations applicable to common shareholders adjusted to exclude the impact
during the Performance Period of (i) loss on debt extinguishments, (ii) the tax
effected amortization of intangible assets, and (iii) other special, unusual or
non-recurring items consistent with the Company’s public disclosures in its
quarterly earnings or other press releases.



(3)
“Adjusted Tangible Common Equity” means the Company’s common stockholder’s
equity less goodwill and intangible assets, adjusted to exclude disallowed
deferred tax assets.



(4)
“Comparison Group” means the shares of common stock regularly traded on an
applicable exchange of each of the companies in the KBW Nasdaq Bank Index as of
January 1, 2018, listed below:

 
Bank of America Corp. (NYSE: BAC)
M&T Bank Corporation (NYSE: MTB)
 
Bank of New York Mellon Corp. (NYSE: BK)
New York Community Bancorp, Inc. (NYSE: NYCB)
 
BB&T Corporation (NYSE: BBT)
Northern Trust Corporation (Nasdaq: NTRS)
 
Capital One Financial Corp. (NYSE: COF)
People’s United Financial, Inc. (Nasdaq: PBCT)
 
Citigroup Inc. (NYSE: C)
PNC Financial Services Group Inc. (NYSE: PNC)
 
Citizens Financial Group (NYSE: CFG)
Regions Financial Corporation (NYSE: RF)
 
Comerica Incorporated (NYSE: CMA)
State Street Corp. (NYSE: STT)
 
Fifth Third Bancorp (Nasdaq: FITB)
SunTrust Banks, Inc. (NYSE: STI)
 
First Republic Bank (NYSE: FRC)
SVB Financial Group (Nasdaq: SIVB)
 
Huntington Bancshares Incorporated (Nasdaq: HBAN)
U.S. Bancorp (NYSE: USB)
 
JPMorgan Chase & Co. (NYSE: JPM)
Wells Fargo & Co. (NYSE: WFC)
 
KeyCorp (NYSE: KEY)
Zions Bancorporation (Nasdaq: ZION)



In the event that any company in the Comparison Group is involved in any event
that results in that company ceasing to be actively traded on an applicable
exchange at any time during the Performance Period, including, for the avoidance
of doubt, in connection with an acquisition or divestiture, then such company
may be removed by the Committee as a member of the Comparison Group and the
determination of the relative TSR of the Company, as described below, will be
adjusted accordingly.
(5)
“Payout Percentage” shall be the number expressed in the Performance Measure
Factor Grid. The threshold Payout Percentage is % and the maximum Payout
Percentage is %.



(6)
“Performance Measure Factor Grid” means the chart in Paragraph (C) below that
provides the applicable Payout Percentage based on the levels of the Performance
Measures that have been achieved.



(7)
“Performance Measures” means the performance measurements of ROTCE and TSR
Provision used to determine the calculation of PSUs earned in accordance with
this Exhibit A.



(8)
“Performance Period” means the period from January 1, 2018 through December 31,
2020.



(9)
“Total Shareholder Return” or “TSR” for the Company or any member of the
Comparison Group is expressed as a percentage determined by dividing (A) (i) the
average closing common stock price for the 20 consecutive trading days ending on
the last trading day in the Performance Period, plus (ii) the sum of all
dividends paid on the applicable common stock during the Performance Period
assuming dividend reinvestment as of the ex-dividend date, minus (iii) the
average closing common stock price for the 20 consecutive trading days
immediately



10

--------------------------------------------------------------------------------





preceding the first day of the Performance Period, with dividends during the 20
consecutive trading days reinvested as of the ex-dividend date, if applicable,
by (B) (i) the average closing common stock price for the 20 consecutive trading
days immediately preceding the first day of the Performance Period with
dividends during the 20 consecutive trading days reinvested as of the
ex-dividend date, if applicable. The aforementioned closing stock prices will be
as adjusted for stock splits or similar changes in capital structure.


a)
The TSR for any company in the Comparison Group will be negative one hundred
percent (-100%) if that company: (i) files for bankruptcy, reorganization, or
liquidation under any applicable chapter of the U.S. Bankruptcy Code; (ii) is
the subject of an involuntary bankruptcy proceeding that is not dismissed within
30 days; (iii) is the subject of a stockholder approved plan of liquidation or
dissolution; or (iv) ceases to conduct substantial business operations.



(10)
“Total Shareholder Return Adjustment Factor” or “TSR Adjustment Factor” means a
factor that can increase or decrease the applicable Payout Percentage by up to
20% but not to exceed the maximum Payout Percentage, based on the Company’s TSR
as compared to the TSRs of the Comparison Group during the Performance Period.



(B)
In General. The total number of Shares deliverable to the Participant shall be
equal to (i) the Target Number of PSUs (or Pro-Rata Target Number of PSUs, if
applicable) multiplied by the applicable Payout Percentage based on the
specified levels of Performance Measures that have been achieved during the
Performance Period as provided in the Performance Measure Factor Grid; (ii) the
Target Awarded Shares in accordance with Section (C)(1), (D)(1), (D)(4), (D)(5)
or (D)(6) of the Agreement, if applicable, or (iii) the Pro-Rata Awarded Shares
in accordance with Section (D)(2) or (D)(3) of the Agreement, if applicable.



(C)    Performance Measure Factor Grid:
    
ROTCE Performance Factor
X
TSR Adjustment Factor
=
Payout Percentage
 
 
 
 
 
 
 
 
 
 
ROTCE
Payout Before TSR Adjustment Factor
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
< Min
<%
0%
 
 
 
 
 
 
 
 
Min
%
%
 
 
 
 
 
 
 
 
 
%
%
 
 
 
 
ROTCE Payout
TSR Adjustment Factor
 
%
%
 
 
TSR
 
80%
100%
120%
 
%
%
 
TSR
Adjustment
 
%
0%
0%
0%
 
%
%
 
Percentile
Factor
 
%
%
%
%
 
%
%
 
<=%
%
 
%
%
%
%
Target
%
%
X
%
%
=
%
%
%
%
 
%
%
 
>=%
%
 
%
%
%
%
 
%
%
 
 
 
 
%
%
%
%
 
%
%
 
 
 
 
 
 
 
 
 
%
%
 
 
 
 
 
 
 
 
 
%
%
 
 
 
 
 
 
 
 
Max
%
%
 
 
 
 
 
 
 
 
> Max
%
%
 
 
 
 
 
 
 
 





(1)
If the levels of Performance Measures attained falls between the amounts shown
above, the applicable Payout Percentage will be determined by interpolation
between the respective amounts shown above.



(2)
The “Target Level” for ROTCE is %, the “Target Level” for the TSR Adjustment
Factor is %, and the “Minimum Level” for ROTCE is %.



(3)
If the Minimum Level for ROTCE is not met, the PSUs eligible to vest will be
forfeited.



(4)
After the end of the Performance Period, the Committee will rank each member of
the Comparison Group according to TSR. The Company’s TSR percentile will then be
compared to TSRs of the Comparison Group, including the Company, to determine
the TSR Adjustment Factor.





11

--------------------------------------------------------------------------------





(D)
Committee Determination. The Committee shall, in its sole discretion, determine
the level of Performance Measures that have been satisfied during the
Performance Period and the applicable Payout Percentage to be used to determine
the number of Awarded Shares, if any, based on the application of the
Performance Measure Factor Grid. The Committee may, in its sole discretion,
adjust the Performance Measures and the Performance Measure Factor Grid to
exclude the effect on satisfaction of the Performance Measures of any (i)
corporate acquisition, divestiture or other discontinued operations, (ii) change
in tax law or regulation or change in accounting principle under Generally
Accepted Accounting Principles, (iii) item, event or occurrence that is
extraordinary or unusual in nature or infrequent in occurrence, or (iv) other
adjustment permissible under the Plan.





















































































































12

--------------------------------------------------------------------------------





EXHIBIT B


Non-Competition and Non-Solicitation Provision


All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.
1.
Non-Competition following Retirement. Following Participant’s Retirement through
the Settlement Date, Participant shall not, without the Company Group’s prior
written consent, engage directly or indirectly in any Competing Business whether
as an employer, officer, director, owner, stockholder, employee, partner,
member, joint venture or consultant. The Committee (or its designee) may, in its
sole discretion, require Participant to submit on or prior to each Vesting Date
an affidavit certifying that Participant has not breached this non-competition
restriction, and may condition vesting and settlement of all unvested PSUs on
the timely receipt of such affidavit. The geographic reach of this
non-competition restriction shall be the territory which is co-extensive with
the Company Group’s business and the Participant’s responsibilities in the last
twenty-four (24) months of employment. Nothing in this non-competition
restriction prevents Participant from owning not more than 2% of the equity of a
publicly traded entity. For the avoidance of doubt, this non-competition
restriction shall not apply to a termination of employment for any reason other
than Participant’s Retirement. This provision does not apply to employees who,
at the time of award or vesting, are assigned to a Company Group work location
in a country, state or locality that prohibits the foregoing restrictions.



2.
Non-Solicitation of Customers and Clients. During employment with the Company
Group and for one year thereafter, the Participant shall not, directly or
indirectly, (i) solicit for any Competing Business any client of the Company
Group or any specifically identified prospective client of the Company Group, or
(ii) cause a client or any specifically identified prospective client of the
Company Group to terminate or diminish its business with the Company Group.
These restrictions shall apply only to clients of the Company Group or
specifically identified prospective clients of the Company Group which the
Participant solicited, with which the Participant maintained a business
relationship for the Company Group, or about which the Participant obtained
Confidential Information on behalf of the Company Group, in the last twenty-four
(24) months of employment with the Company Group. This provision does not apply
to employees who, at the time of award or vesting, are assigned to a Company
Group work location in a country, state or locality that prohibits the foregoing
restrictions.



3.
Non-Solicitation of Employees. During employment with the Company Group and for
one year thereafter, the Participant shall not, directly or indirectly, (i)
solicit, recruit, induce or otherwise encourage any Company Group employees to
end their employment with the Company Group or to engage in any Competing
Business; or (ii) hire or retain as an independent consultant/contractor, on
behalf of any Competing Business, any person who was employed with the Company
Group within the preceding six months.



4.
Definitions.



(a)
“Competing Business” means any person or entity that competes with the Company
Group in the sale, marketing, production, distribution, research or development
of Competing Products in the same markets.



(b)
“Competing Products” means any product or service in existence or under
development that competes with any product or service of the Company Group about
which the Participant obtained Confidential Information or for which the
Participant provided advisory services or had sales, origination, marketing,
production, distribution, research or development responsibilities in the last
twenty-four (24) months of employment with the Company Group.



(c)
"Confidential Information" means both tangible and intangible information owned
by CIT or a Third Party (as defined below) which is in print, audio, visual,
digital, electronically-stored or any other form that (i) has been developed or
acquired by the Company Group; (ii) constitutes a trade secret or is proprietary
in nature; (iii) is not otherwise known publicly or to the Company Group’s
competitors; and (iv) is kept confidential byte Company Group. Confidential
Information includes, but is not limited to: Board of Director presentations and
materials; business, financial, advertising or marketing opportunities,
proposals, presentations, plans, budgets, strategies or methods; financial
information including forecasts/presentations, budgets, data, financial
statements and tax returns; financial management and accounting policies and
procedures; risk, credit and pricing policies, procedures and terms; prices and
rates; profit margins; secondary marketing and hedging models; loan, lease and
other financial program applications and supporting documents and information;
merger, acquisition, divestiture and other transaction information and
documents; operations and procedure manuals, materials, policies and memoranda;
software programs; source code; data models; production reports; security and
proprietary technology; analyses; research and developments; know how;
methodologies; designs; inventions; innovations; processes; patents; other
business, financial or technical information, improvements, ideas and concepts,
whether or not patentable or whether or not copyrightable; information
classified as “Confidential” or “Restricted”; Confidential Information owned by
or about CIT’s licensors, clients, customers, vendors, suppliers, franchisors,
referral sources or other business partners or third parties (“Third Party” or
“Third Parties”); and



13

--------------------------------------------------------------------------------





information regarding employees and contingent workers (other than information
involving wages, benefits, other terms and conditions of employment or protected
concerted activity).
































































































































14

--------------------------------------------------------------------------------





EXHIBIT C


Applicable Foreign Tax Provisions
All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.
United Kingdom:


The Participant shall also, if requested by the Company, enter into any tax or
National Insurance Contributions agreement or election the Company deems
necessary, including, without limitation, any election under Section 431 of the
Income Tax (Earnings and Pensions) Act 2003 in respect of the acquisition of the
RSUs or the Shares issued thereunder.


Ireland:
In a case where the Company or an Affiliate or any other person (the “Relevant
Person”) is obliged to (or would suffer a disadvantage if they were not to)
account for any tax (in any jurisdiction) by virtue of the receipt of any
benefit under this Award Agreement or the Plan (whether in cash or Shares) or
for any pay related social insurance contributions that are payable or
assessable (which, unless the Committee determines otherwise when this Award was
made, shall not include employer’s pay related social insurance contributions in
Ireland) (together, the “Tax Liability”), the Participant (or his personal
representatives) must either:
(1)    make a payment to the Relevant Person of an amount equal to the Tax
Liability; or
(2)    enter into arrangements acceptable to the Relevant Person to secure that
such a payment is made (whether by authorizing the sale of some or all of the
Shares on his or her behalf and the payment to the Relevant Person of the
relevant amount out of the proceeds of sale or otherwise);
and in this regard the Participant (or his or her personal representatives)
shall do all such things and execute such documents as the Relevant Person may
reasonably require in connection with the satisfaction of the Tax Liability.




15